Case 2:18-cv-05741-DMG-PLA Document 312 Filed 12/08/20 Page 1 of 1 Page ID #:18668




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

   Case No.     CV 18-5741-DMG (PLAx)                                Date     December 8, 2020

   Title Lucas R., et al. v. Alex Azar, et al.                                      Page     1 of 1

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                            NOT REPORTED
                Deputy Clerk                                          Court Reporter

      Attorneys Present for Plaintiff(s)                     Attorneys Present for Defendant(s)
               None Present                                            None Present

   Proceedings: IN CHAMBERS—ORDER CONTINUING HEARING ON CROSS-
                MOTIONS FOR SUMMARY JUDGMENT [263, 271]

           On October 2, 2020, Plaintiffs and Defendants each filed a motion for summary judgment
   currently set for hearing on December 11, 2020 at 3:00 p.m. [Doc. ## 263, 271.]

          The Court sua sponte CONTINUES the hearing on the pending motions to December
   22, 2020, at 11:00 a.m. No other date in the Court’s Scheduling and Case Management Order
   for Court Trial, as modified by the parties’ stipulation [Doc. # 253], is affected by this
   continuance.

   IT IS SO ORDERED.




   CV-90                              CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk KT
